Jordan, Presiding Judge.
This is a suit by the purchaser of a Pontiac automobile against the dealer and the manufacturer, relying upon the representations made to him at the time of the purchase. The trial court, after considering the pleadings, affidavits and depositions, granted the motion for summary judgment as to both defendants and the plaintiff appeals. Held:
We affirm. A careful examination of the record reveals that the defendant manufacturer fulfilled all its obligations called for under its New Vehicle Warranty, having made all repairs and replacements necessary during the term of the 24-month or 24,000-mile warranty. The record further discloses that no further representations were made to the purchaser, either by *444the dealer or the manufacturer, other than the New Vehicle Warranty, which disclaimed all other warranties express or implied. See Brown v. Chrysler Corp., 112 Ga. App. 22 (143 SE2d 575).
Argued April 8, 1969
Decided October 3, 1969.
Alton T. Milam, for appellants.
King & Spalding, Kirk McAlpin, R. William Ide, III, Beck, Goddard, Owen & Smalley, Robert H. Smalley, Jr., for appellees.

Judgment ajfirmed.


Hall and Whitman, JJ., concur.